DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

            The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
           This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: “means for receiving…”, “means for generating…”, “means for generating…”, “means for directing…” and “means for launching…” in claim 16.
           A review of the specification shows corresponding structure for the “means for receiving…” as shown in Figures 46F – 46G (launcher and #4608) and recited in Paragraphs 0454 – 0456.
           A review of the specification shows corresponding structure for the “means for generating a signal…” as shown in Figures 46F – 46G (transceiver, #4616) and recited in Paragraphs 0454 – 0456.
           A review of the specification shows corresponding structure for the “means for generating a channel quality indicator…” as shown in Figures 46F – 46G (controller, #4646) and recited in Paragraphs 0460 and 0466.
           A review of the specification shows corresponding structure for the “means for directing…” as shown in Figures 46A – 46B (lens, #4614) and recited in Paragraphs 0430 – 0436.
           A review of the specification shows corresponding structure for the “means for launching a second guided…” as shown in Figure 46A, Figures 46F – 46G (launcher and #4608’) and recited in Paragraphs 0433 – 0434 and 0453 – 0455.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting

           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

           Claims 1 – 4, 7 – 11 and 13 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 7 – 11 and 14 – 20 of U.S. Patent No. 11,205,857 in view of Henry et al (US 2016/0323015). 

           Re claim 1,  
           Claim 1 of U.S. Patent No. 11,205,857 recites of a system comprising: a launcher configured to receive a first guided electromagnetic wave, from a remote system, that is guided by a transmission medium and propagates along the transmission medium without requiring an electrical return path (Lines 1 – 6); a transceiver configured to generate a signal in response to receiving the first guided electromagnetic wave (Lines 7 – 9); and a controller configured to generate a channel quality indicator in response to the signal (Lines 10 – 11) and adjust an impedance matching circuit based on the channel quality indicator (Lines 22 – 30), wherein the launcher is further configured to launch a second guided electromagnetic wave that conveys the channel quality indicator to the remote system (Lines 15 – 18), and wherein the second guided electromagnetic wave is guided by the transmission medium, and propagates along the transmission medium (Lines 18 – 21). However, claim 1 of U.S. Patent No. 11,205,857 does not recite of a lens configured to direct electromagnetic waves, launched by the launcher, onto a surface of the transmission medium; wherein the second guided electromagnetic wave is launched toward the lens for redirecting onto the surface of the transmission medium.
         Henry teaches of a lens configured to direct electromagnetic waves, launched by the launcher, onto a surface of the transmission medium (#710, Fig.7 and Paragraph 0074); wherein the second guided electromagnetic wave is launched toward the lens for redirecting onto the surface of the transmission medium, is guided by the transmission medium, and propagates along the transmission medium (Figures 2, 5, 7 and 10 and Paragraphs 0064 – 0066, 0071 and 0074).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a lens configured to direct electromagnetic waves, launched by the launcher, onto a surface of the transmission medium for efficient millimeter-wave transmissions.
 
            Re claim 2, 
            Claim 2 of U.S. Patent No. 11,205,857 recites of wherein the launcher includes an array of antennas having an aperture, and wherein the controller adjusts the aperture of the array of antennas responsive to the channel quality indicator.


           Re claim 3, 
           Claim 3 of U.S. Patent No. 11,205,857 recites of wherein the array of antennas comprises an array of polyrod antennas.

           Re claim 4, 
           Claim 4 of U.S. Patent No. 11,205,857 recites of wherein each polyrod antennas in the array of polyrod antennas includes a tapered dielectric rod.

           Re claim 7, 
           Claim 7 of U.S. Patent No. 11,205,857 recites of wherein the first guided electromagnetic wave propagates along the transmission medium via a plurality of guided wave modes, and wherein each of the plurality of guided wave modes has a corresponding velocity and a corresponding dispersion.

           Re claim 8, 
           Claim 8 of U.S. Patent No. 11,205,857 recites of wherein the channel quality indicator is generated by determining an impulse response.
            
           Re claim 9, 
           Claim 9 of U.S. Patent No. 11,205,857 recites of a method comprising: receiving, via a launcher, a first guided electromagnetic wave from a remote system that is guided by a transmission medium and propagates along the transmission medium without requiring an electrical return path (Lines 1 – 5); generating, via a transceiver, a signal in response to receiving the first guided electromagnetic wave (Lines 6 – 7); generating, via a controller, a channel quality indicator in response to the signal (Lines 8 – 9); adjusting, via the controller, an impedance matching circuit based on the channel quality indicator (Lines 17 – 24); and launching, via the launcher, a second guided electromagnetic wave that conveys the channel quality indicator to the remote system (Lines 12 – 14), wherein the second guided electromagnetic wave is guided by the transmission medium, and propagates along the transmission medium (Lines 14 – 16). However, claim 9 of U.S. Patent No. 11,205,857 does not recite of wherein the second guided electromagnetic wave is launched toward a reflector configured to direct the second guided electromagnetic wave onto a surface of the transmission medium.
         Henry teaches of wherein the second guided electromagnetic wave is launched toward a reflector configured to direct the second guided electromagnetic wave onto a surface of the transmission medium, is guided by the transmission medium, and propagates along the transmission medium (reflectors, #706, #708, Fig.7 and Paragraph 0074).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second guided electromagnetic wave launched toward a reflector so as to have the electromagnetic wave reflected parallel to the transmission medium, such that it is guided by the transmission medium as a surface wave.



           Re claim 10, 
           Claim 10 of U.S. Patent No. 11,205,857 recites of wherein the launcher includes an array of antennas having an aperture, and wherein the controller adjusts the aperture of the array of antennas responsive to the channel quality indicator.

           Re claim 11, 
           Claim 11 of U.S. Patent No. 11,205,857 recites of wherein the array of antennas comprises an array of polyrod antennas.

           Re claim 13,
           Claim 1 of U.S. Patent No. 11,205,857 and Henry teach all the limitations of claim 9, as well as Henry teaches of wherein the reflector is composed of multiple portions that are assembled together so as to at least partially surround the transmission medium (reflectors, #706, #708, Fig.7 and Paragraph 0074).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reflector composed of multiple portions that are assembled together so as to have the electromagnetic wave reflected in different directions over the transmission medium.

           Re claim 14, 
           Claim 14 of U.S. Patent No. 11,205,857 recites of wherein the first guided electromagnetic wave propagates along the transmission medium via a plurality of guided wave modes, and wherein each of the plurality of guided wave modes has a corresponding velocity and a corresponding dispersion.

           Re claim 15, 
           Claim 15 of U.S. Patent No. 11,205,857 recites of wherein the channel quality indicator is generated by determining an impulse response.

           Re claim 16, 
           Claim 16 of U.S. Patent No. 11,205,857 recites of a system comprising: means for receiving a first guided electromagnetic wave from a remote system that is guided by a transmission medium and propagates along the transmission medium without requiring an electrical return path (Lines 1 – 5); means for generating a signal in response to receiving the first guided electromagnetic wave (Lines 6 – 7); means for generating a channel quality indicator by determining an impulse function (Lines 8 – 9) and adjusting an impedance matching circuit based on the channel quality indicator (Lines 17 – 24); and means for launching a second guided electromagnetic wave that conveys the channel quality indicator to the remote system (Lines 12 – 14), wherein the second guided electromagnetic wave is guided by the transmission medium, and propagates along the transmission medium (Lines 14 – 16). However, claim 16 of U.S. Patent No. 11,205,857 does not recite of means for directing electromagnetic waves, launched by the system, onto a surface of the transmission medium; and wherein the second guided electromagnetic wave is directed onto the surface of the transmission medium by the means for directing electromagnetic waves.
         Henry teaches of a lens configured to direct electromagnetic waves, launched by the launcher, onto a surface of the transmission medium (#710, Fig.7 and Paragraph 0074); wherein the second guided electromagnetic wave is launched toward the lens for redirecting onto the surface of the transmission medium, is guided by the transmission medium, and propagates along the transmission medium (Figures 2, 5, 7 and 10 and Paragraphs 0064 – 0066, 0071 and 0074).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a lens configured to direct electromagnetic waves, launched by the launcher, onto a surface of the transmission medium for efficient millimeter-wave transmissions.

           Re claim 17, 
           Claim 17 of U.S. Patent No. 11,205,857 recites of wherein the means for launching the second guided electromagnetic wave includes an array of antennas having an aperture.

           Re claim 18, 
           Claim 18 of U.S. Patent No. 11,205,857 recites of wherein the array of antennas comprises an array of polyrod antennas.

           Re claim 19, 
           Claim 19 of U.S. Patent No. 11,205,857 recites of wherein the array of polyrod antennas comprises a plurality of tapered dielectric rods.

           Re claim 20, 
           Claim 20 of U.S. Patent No. 11,205,857 recites of wherein the first guided electromagnetic wave propagates along the transmission medium via a plurality of guided wave modes, and wherein each of the plurality of guided wave modes has a corresponding velocity and a corresponding dispersion.

           Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,205,857 and Henry in view of Ishimoto et al (US 2006/0187773).

           Re claim 5,
            Claim 1 of U.S. Patent No. 11,205,857 and Henry teach all the limitations of claim 1 except of wherein the lens comprises a dichroic aspheric lens.
            Ishimoto teaches of  lens comprising a dichroic aspheric lens (Paragraph 0388).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the lens be a dichroic aspheric lens
for efficiently directing the electromagnetic waves.

           Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,205,857, Henry and Ishimoto in view of Henry et al (US 2017/0033465) (Henry (2)).

            Re claim 6,
            Claim 1 of U.S. Patent No. 11,205,857, Henry and Ishimoto teach all the limitations of claim 5 except of wherein the dichroic aspheric lens comprises a convex surface.
            Henry(2) teaches of a lens that comprises a convex surface (Paragraph 0288).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dichroic aspheric lens comprise a convex surface to adjust a propagation of electromagnetic waves.

           Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,205,857 and Henry in view of Spears (US 2014/0375613).

            Re claim 12, 
            Claim 9 of U.S. Patent No. 11,205,857 and Henry disclose all the limitations of claim 9 except of wherein the reflector comprises an aspheric mirror.
            Spears teaches of a reflector comprises an aspheric mirror (Paragraphs 0035 – 0036).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reflector comprises an aspheric mirror for directing the second guided electromagnetic wave onto the surface of the transmission medium.


Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633